Exhibit Central Illinois Light Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income from continuing operations $ 61,671 $ 75,984 Add- Taxes based on income 34,037 39,195 Net income before income taxes 95,708 115,179 Add- fixed charges: Interest on long term debt(1) 14,665 26,071 Estimated interest cost within rental expense 270 343 Amortization of net debt premium, discount, and expenses 834 1,065 Total fixed charges 15,769 27,479 Earnings available for fixed charges 111,477 142,658 Ratio of earnings to fixed charges 7.06 5.19 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,136 1,869 Adjustment to pre-tax basis 627 977 1,763 2,846 Combined fixed charges and preferred stock dividend requirements $ 17,532 $ 30,325 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 6.35 4.70 (1)Includes FIN 48 interest expense
